Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Reichlen on 7/12/2022.

The application has been amended as follows: 

Claim 1
	Amend line 1 from,” at least one machine configured for continuously collating a plurality of the identified mail” to -- at least one machine configured for continuously collating a plurality of identified mail—

Claim 3
	Amend line 2 from,” coupled to at least feeder and configured for reading indicia on the singulated candidate mail pieces” to -- coupled to at least one feeder and configured for reading indicia on singulated candidate mail pieces--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a mail piece assembly.  The closest prior art does not disclose or make obvious at least one machine configured for collating a plurality of the identified mail pieces into mailing packs and finalizing each mailing pack by continuously containerizing each mailing pack into United State Postal Service compliant mailing container in conjunction with the other structures in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K./Examiner, Art Unit 3653                              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653